Exhibit 10.2

$500,000,000

LETTER OF CREDIT AGREEMENT

among

CONSOLIDATED NATURAL GAS COMPANY,

The Several Lenders from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N. A.,

as Issuing Lender,

 

and

JPMORGAN CHASE BANK, N.A.,


as Administrative Agent



 

Dated as of August 30, 2005

Table of Contents

                                                                                                                                                                                                                                 Page

SECTION 1.

DEFINITIONS AND ACCOUNTING TERMS

1

1.1.

Definitions.

 1

1.2.

Computation of Time Periods; Other Definitional Provisions.

10

1.3.

Accounting Terms.

10

1.4.

Time.

11

SECTION 2.

L/C COMMITMENT

 11

2.1.

L/C Commitment.

11

2.2.

Reductions of L/C Commitment.

11

SECTION 3.

PAYMENTS

11

3.1.

Commitment Fees.

11

3.2.

Place and Manner of Payments.

11

3.3.

Pro Rata Treatment.

12

3.4.

Computations of Interest and Fees.

12

3.5.

Sharing of Payments.

13

3.6.

Evidence of Debt.

13

SECTION 4.

ADDITIONAL PROVISIONS REGARDING REIMBURSEMENT OBLIGATIONS

14

4.1.

Capital Adequacy.

14

4.2.

Taxes.

14

4.3.

Mitigation; Mandatory Assignment.

16

SECTION 5.

LETTERS OF CREDIT

16

5.1.

L/C Commitment.

16

5.2.

Procedure for Issuance of Letter of Credit.

17

5.3.

Fees and Other Charges.

17

5.4.

L/C Participations.

18

5.5.

Reimbursement Obligation of the Borrower.

19

5.6.

Obligations Absolute.

19

5.7.

Letter of Credit Payments.

19

5.8.

Applications.

20

SECTION 6.

CONDITIONS PRECEDENT

20

6.1.

Closing Conditions.

20

6.2.

Conditions to Letters of Credit.

22

SECTION 7.

REPRESENTATIONS AND WARRANTIES

22

7.1.

Organization and Good Standing.

22

7.2.

Due Authorization.

23

7.3.

No Conflicts.

23

7.4.

Consents.

23

7.5.

Enforceable Obligations.

23

7.6.

Financial Condition.

23

7.7.

No Default.

24

7.8.

Indebtedness.

24

7.9.

Litigation.

24

7.10.

Taxes.

24

7.11.

Compliance with Law.

24

7.12.

ERISA.

24

7.13.

Use of Proceeds.

25

7.14.

Government Regulation.

25

7.15.

Solvency.

25

SECTION 8.

AFFIRMATIVE COVENANTS

25

8.1.

Information Covenants.

25

8.2.

Preservation of Existence and Franchises.

27

8.3.

Books and Records.

27

8.4.

Compliance with Law.

27

8.5.

Payment of Taxes.

27

8.6.

Insurance.

27

8.7.

Performance of Obligations.

27

8.8.

ERISA.

28

8.9.

Audits/Inspections.

28

8.10.

Total Funded Debt to Capitalization.

28

SECTION 9.

NEGATIVE COVENANTS

29

9.1.

Nature of Business.

29

9.2.

Consolidation and Merger.

29

9.3.

Sale or Lease of Assets.

29

9.4.

Limitation on Liens.

29

9.5.

Fiscal Year.

30

SECTION 10.

EVENTS OF DEFAULT

30

10.1.

Events of Default.

30

10.2.

Acceleration; Remedies.

32

10.3.

Allocation of Payments After Event of Default.

33

SECTION 11.

AGENCY PROVISIONS

34

11.1.

Appointment.

34

11.2.

Delegation of Duties.

34

11.3.

Exculpatory Provisions

34

11.4.

Reliance on Communications.

35

11.5.

Notice of Default.

35

11.6.

Non-Reliance on Administrative Agent and Other Lenders.

36

11.7.

Indemnification.

36

11.8.

Administrative Agent in Its Individual Capacity.

37

11.9.

Successor Administrative Agent.

37

SECTION 12.

MISCELLANEOUS

37

12.1.

Notices.

37

12.2.

Right of Set-Off; Adjustments.

38

12.3.

Benefit of Agreement.

38

12.4.

No Waiver; Remedies Cumulative.

41

12.5.

Payment of Expenses, etc.

42

12.6.

Amendments, Waivers and Consents.

42

12.7.

Counterparts; Telecopy.

43

12.8.

Headings.

43

12.9.

Defaulting Lender.

43

12.10.

Survival of Indemnification and Representations and Warranties.

43

12.11.

GOVERNING LAW.

44

12.12.

WAIVER OF JURY TRIAL

.

44

12.13.

Severability.

44

12.14.

Entirety.

44

12.15.

Binding Effect.

44

12.16.

Submission to Jurisdiction.

44

12.17.

Confidentiality.

45

12.18.

(Intentionally Omitted).

45

12.19.

USA Patriot Act.

45

SCHEDULES

 

 

Schedule 1.1

Commitment Percentages

 

Schedule 7.8

Indebtedness

 

Schedule 12.1

Notices

 

EXHIBITS

 

 

Exhibit 6.1(c)

Form of Closing Certificate

 

Exhibit 6.1(f)

Form of Legal Opinion

 

Exhibit 8.1(c)

Form of Officer's Certificate

 

Exhibit 12.3

Form of Assignment Agreement

 



--------------------------------------------------------------------------------



LETTER OF CREDIT AGREEMENT

LETTER OF CREDIT AGREEMENT (this "Credit Agreement"), dated as of August 30,
2005 among:

CONSOLIDATED NATURAL GAS COMPANY, a Delaware corporation (the "Borrower");

the several banks and other financial institutions from time to time parties to
this Credit Agreement (each, a "Lender" and, collectively, the "Lenders");

JPMORGAN CHASE BANK, N.A. ("JPMorgan Chase") (main office: New York, New York),,
as the Issuing Lender hereunder (and as defined herein);

and

JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders hereunder (in
such capacity, the "Administrative Agent"),

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

1.1.  Definitions.

As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular:

"Administrative Agent" means JPMorgan Chase and its successors and assigns in
such capacity.

"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (i) to vote 20% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (ii) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.

"Applicable Percentage" means, for Letters of Credit issued for the account of,
the Borrower, the appropriate applicable percentages, in each case,
corresponding to the long-term, unsecured, senior, non-credit-enhanced debt
rating of the Borrower in effect at such time, as shown below.

Pricing Level

Long-Term Senior
Unsecured Non-Credit Enhanced Debt Rating of Borrower

Applicable Commitment
Fee

Applicable Percentage
for Letters
of Credit

1

>

A from S&P or
> A2 from Moody's

0.09%

0.40%

2

A- from S&P or
A3 from Moody's

0.10%

0.475%

3

BBB+ from S&P or
Baa1 from Moody's

0.125%

0.575%

4

BBB from S&P or
Baa2 from Moody's

0.15%

0.675%

5

BBB- from S&P or
Baa3 from Moody's

0.175%

0.85%

6

BB+ from S&P or
Ba1 from Moody's

0.20%

1.10%

7

< BB+ from S&P or
< Ba1 from Moody's

0.25%

1.35%

Notwithstanding the above, if at any time there is a split in ratings between
S&P and Moody's of one level, the Applicable Percentage and the Commitment Fees
will be determined based upon the higher rating, and if at any time there is a
split in ratings between S&P and Moody's of two or more levels, the Applicable
Percentage and the Commitment Fees shall be determined based upon the ratings
level that is one level below the higher of the S&P or Moody's rating.

The Applicable Percentages and the Commitment Fees shall be determined and
adjusted on the date of any applicable change in the long term unsecured senior,
non-credit-enhanced debt rating of the Borrower.

The Borrower shall promptly deliver to the Administrative Agent, at the address
set forth on Schedule 12.1, information regarding any change in the long-term,
unsecured senior, non-credit enhanced debt rating of the Borrower that would
change the existing Pricing Level (as set forth in the chart above).

"Application" means an application, in such form as the applicable Issuing
Lender may specify from time to time, requesting such Issuing Lender to issue a
Letter of Credit.

"Bankruptcy Code" means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

Page 2

"Base Rate" means, for any day, a simple rate per annum equal to the greater of
(a) the Prime Rate for such day or (b) the sum of one-half of one percent (.50%)
plus the Federal Funds Rate for such day.

"Benefitted Lender" has the meaning set forth in Section 12.2 hereof.

"Borrower" has the meaning set forth in the preamble hereof.

"Business Day" means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York.

"Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

"Capitalization" means the sum of (a) Total Funded Debt plus (b) Net Worth.

"Change of Control" means either: (i) the Borrower shall cease to be a
Subsidiary of Dominion Resources or (ii) any person (as such term is defined in
Section 13(d) of the Securities and Exchange Act of 1934, as amended) shall
acquire, directly or indirectly, beneficial ownership of more than 50% of the
outstanding shares of the capital stock of Dominion Resources entitled to vote
generally for the election of directors of Dominion Resources.

"Closing Date" means the date hereof.

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Commitment" means, with respect to each Lender, such Lender's share of the L/C
Commitment based upon such Lender's Commitment Percentage.

"Commitment Fees" has the meaning set forth in Section 3.1(a).

"Commitment Percentage" means, for each Lender, the percentage identified as its
Commitment Percentage opposite such Lender's name on Schedule 1.1 attached
hereto, as such percentage may be modified in accordance with the terms of this
Credit Agreement.

"Consolidated Subsidiary" means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired), the financial
statements of which are or are required to be consolidated with the financial
statements of such Person in accordance with GAAP, including principles of
consolidation.

"Controlled Group" means (i) the controlled group of corporations as defined in
Section 414(b) of the Code and the applicable regulations thereunder or (ii) the
group of trades or businesses under common control as defined in Section 414(c)
of the Code and the applicable regulations thereunder, of which the Borrower is
a part or may become a part.

Page 3

"Credit Documents" means this Credit Agreement, the Applications, and all other
related agreements and documents issued or delivered hereunder or thereunder or
pursuant hereto or thereto.

"Credit Exposure" has the meaning set forth in the definition of "Required
Lenders" below.

"Default" means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

"Defaulting Lender" means, at any time, any Lender that, at such time (a) has
failed to pay to the Administrative Agent or any Lender an amount owed by such
Lender pursuant to the terms of this Credit Agreement or (b) has been deemed
insolvent or has become subject to a bankruptcy or insolvency proceeding or to a
receiver, trustee or similar official.

"Dollar", "dollar" and "$" means lawful currency of the United States.

"Dominion Resources or DRI" means Dominion Resources, Inc., a Virginia
corporation, and its successors and permitted assigns.

"Effective Date" has the meaning set forth in Section 12.15 hereof.

"Eligible Assignee" means:

   (a)   any Lender or Affiliate or Subsidiary of a Lender; and

   (b)   any other commercial bank, financial institution or "accredited
investor" (as defined in Regulation D promulgated by the Securities and Exchange
Commission) that is either a bank organized or licensed under the laws of the
United States of America or any State thereof or that has agreed to provide the
information listed in Section 4.2(d) to the extent that it may lawfully do so
and that is approved by the Administrative Agent and the Borrower (each such
approval not to be unreasonably withheld or delayed);

          provided that, for purposes of:

clause (a), the Borrower's consent is not required;

clause (b), the Borrower's consent is not required during the existence and
continuation of a Default or an Event of Default;

clause (a) and clause (b), no person or entity shall be an Eligible Assignee
without the consent of the Issuing Lenders, which consent may be given or
withheld in the sole discretion of the Issuing Lenders; and

clause (a) and clause (b), neither the Borrower nor any Affiliate or Subsidiary
of the Borrower shall qualify as an Eligible Assignee.

Page 4

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

"ERISA Affiliate" means each person (as defined in Section 3(9) of ERISA) which
together with the Borrower or any Subsidiary of the Borrower would be deemed to
be a member of the same "controlled group" within the meaning of Section 414(b),
(c), (m) and (o) of the Code.

"Event of Default" has the meaning specified in Section 10.1.

"Exchange Act" means the Securities and Exchange Act of 1934, as amended.

"Federal Funds Rate" means for any day the rate per annum (rounded upward to the
nearest 1/100th of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the immediately preceding Business Day and (b)
if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

"Funded Debt" means, as to any Person, without duplication: (a) all Indebtedness
of such Person for borrowed money or which has been incurred in connection with
the acquisition of assets (excluding letters of credit, bankers' acceptances,
Non-Recourse Debt, Mandatorily Convertible Securities and Trust Preferred
Securities), (b) all capital lease obligations (including Synthetic Lease
Obligations) of such Person and (c) all Guaranty Obligations of Funded Debt of
other Persons.

"GAAP" means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

"Governmental Authority" means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

"Guaranty Obligations" means, in respect of any Person, any obligation,
contingent or otherwise, of such Person directly or indirectly guaranteeing any
Indebtedness of another Person, including, without limitation, any obligation
(a) to purchase or pay, or advance or supply funds for the purchase or payment
of, such Indebtedness or (b) entered into primarily for the purpose of assuring
the owner of such Indebtedness of the payment thereof (such as, for example, but
without limitation, an agreement to advance or provide funds or other support
for the payment or purchase of such Indebtedness or to maintain working capital,
solvency or other balance sheet conditions of such other Person, including,
without limitation, maintenance agreements, comfort letters or similar
agreements or arrangements, or to lease or purchase property, securities or
services) if such obligation would constitute an indirect guarantee of
indebtedness of others, the disclosure of which would be required in such
Person's financial statements under GAAP; provided, however, that the term
Guaranty Obligations shall not include (i) endorsements for deposit or
collection in the ordinary course of business, (ii)

Page 5

obligations under purchased power contracts or (iii) obligations of the Borrower
otherwise constituting Guaranty Obligations under this definition to provide
contingent equity support, to keep well, to purchase assets, goods, securities
or services, to take or pay or to maintain financial statement conditions or
otherwise in respect of any Subsidiary or Affiliate of the Borrower in
connection with the non-utility nonrecourse financing activities of such
Subsidiary or Affiliate.

"Indebtedness" means, as to any Person, without duplication: (a) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar instruments; (b) all obligations of such Person for the deferred
purchase price of property or services (except trade accounts payable arising in
the ordinary course of business, customer deposits, provisions for rate refunds,
deferred fuel expenses and obligations in respect of pensions and other
post-retirement benefits); (c) all capital lease obligations of such Person; (d)
all Indebtedness of others secured by a Lien on any properties, assets or
revenues of such Person (other than stock, partnership interests or other equity
interests of the Borrower or any of its Subsidiaries in other entities) to the
extent of the lesser of the value of the property subject to such Lien or the
amount of such Indebtedness; (e) all Guaranty Obligations; and (f) all
non-contingent obligations of such Person under any letters of credit or
bankers' acceptances.

"Indenture" means the Indenture dated as of April 1, 1995 between the Borrower
and United States Trust Company of New York, as Trustee, as in effect on the
date hereof and without giving effect to any modifications or supplements
thereto, or terminations thereof, after the date hereof.

"Issuing Lender" means, with respect to any Letter of Credit, the issuer
thereof, which shall be JPMorgan Chase and/or any other Lender that agrees to
act as an issuing Lender hereunder with the consent of the Borrower, the other
Issuing Lenders and the Administrative Agent.

"L/C Commitment" means $500,000,000, as reduced from time to time in accordance
with Section 2.2.

"L/C Fee Payment Date" means each of the first Business Day of each January,
April, July and October (as well as on the Maturity Date).

"L/C Obligations" means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 5.5.

"L/C Participants" means, with respect to any Letter of Credit, the collective
reference to all the Lenders other than the applicable Issuing Lender.

"Lenders" means those banks and other financial institutions identified as such
on the signature pages hereto and such other institutions that may become
Lenders pursuant to Section 12.3(b).

"Letter of Credit" has the meaning set forth in Section 5.1(a).

Page 6

"Letter of Credit Fees" has the meaning set forth in Section 5.3(a).

"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

"Mandatorily Convertible Securities" means any mandatorily convertible
equity-linked securities issued by the Borrower, so long as the terms of such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Reimbursement
Obligations and all other amounts due under this Credit Agreement.

"Material Adverse Effect" means a material adverse effect, after taking into
account applicable insurance, if any, on (a) the operations, financial condition
or business of the Borrower, (b) the ability of the Borrower to perform its
obligations under this Credit Agreement or (c) the validity or enforceability of
this Credit Agreement or any of the other Credit Documents against the Borrower,
or the rights and remedies of the Lenders against the Borrower hereunder or
thereunder.

"Material Plan" has the meaning set forth in Section 10.1(h) hereof.

"Material Subsidiary" shall mean a Subsidiary of the Borrower whose total assets
(as determined in accordance with GAAP) represent at least 20% of the total
assets of the Borrower, on a consolidated basis.

"Maturity Date" means February 28, 2006.

"Moody's" means Moody's Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

"Multiemployer Plan" means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the Controlled Group during
such five year period but only with respect to the period during which such
Person was a member of the Controlled Group.

"Net Worth" means, as of any date, the shareholders' equity or net worth of the
Borrower and its Consolidated Subsidiaries, on a consolidated basis, as
determined in accordance with GAAP (including Mandatorily Convertible Securities
and Trust Preferred Securities).

"1935 Act" means the Public Utility Holding Company Act of 1935, as amended.

"Non-Recourse Debt" means Indebtedness (a) as to which the Borrower (i) does not
provide credit support of any kind (including any undertaking, agreement or
instrument that

Page 7

would constitute Indebtedness), (ii) is not directly or indirectly liable as a
guarantor or otherwise, and (iii) is not the lender; (b) in respect of which
default would not permit (whether upon notice, lapse of time or both) any holder
of any other Indebtedness of the Borrower to declare a default on such other
Indebtedness or cause the payment thereof to be accelerated or payable prior to
its stated maturity; and (c) as to which the lenders have been notified in
writing that they will not have any recourse to the stock or assets of the
Borrower.

"Other Taxes" has the meaning set forth in Section 4.2(b) hereof.

"PBGC" means the Pension Benefit Guaranty Corporation established under ERISA
and any successor thereto.

"Pension Plans" has the meaning set forth in Section 8.8 hereof.

"Person" means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.

"Plan" means any single-employer plan as defined in Section 4001 of ERISA, which
is maintained, or at any time during the five calendar years preceding the date
of this Credit Agreement was maintained, for employees of the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate of the Borrower.

"Prime Rate" means the per annum rate of interest established from time to time
by JPMorgan Chase at its principal office in New York, New York as its Prime
Rate. Any change in the interest rate resulting from a change in the Prime Rate
shall become effective as of 12:01 a.m. of the Business Day on which each change
in the Prime Rate is announced by the Administrative Agent. The Prime Rate is a
reference rate used by the Administrative Agent in determining interest rates on
certain loans and is not intended to be the lowest rate of interest charged on
any extension of credit to any debtor.

"Ratings" means the rating assigned by S&P or Moody's to the Borrower based on
the Borrower's senior, unsecured, non-credit enhanced obligations.

"Refund" has the meaning set forth in Section 4.2(c) hereof.

"Register" has the meaning set forth in Section 12.3(c).

"Regulation A, D, T, U or X" means Regulation A, D, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as from time to time in
effect and any successor to all or a portion thereof.

"Reimbursement Obligation" means the obligation of the Borrower to reimburse the
Issuing Lenders pursuant to Section 5.5 for amounts drawn under Letters of
Credit.

"Reportable Event" means a "reportable event" as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

Page 8

"Required Lenders" means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the aggregate Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate Credit Exposure of such Lender
at such time. For purposes of the preceding sentence, the term "Credit Exposure"
as applied to each Lender shall mean (a) at any time prior to the termination of
the Commitments, the Commitment Percentage of such Lender multiplied by the L/C
Commitment and (b) at any time after the termination of the Commitments, such
Lender's Commitment Percentage of the L/C Obligations then outstanding.

"S&P" means Standard & Poor's Ratings Services, a division of The McGraw Hill
Companies, Inc., or any successor or assignee of the business of such division
in the business of rating securities.

"Solvent" means, with respect to any Person as of a particular date, that on
such date (a) the fair saleable value (on a going concern basis) of such
Person's assets exceeds its liabilities, contingent or otherwise, fairly valued,
(b) such Person will be able to pay its debts as they become due, (c) such
Person does not have unreasonably small capital with which to satisfy all of its
current and reasonably anticipated obligations and (d) such Person does not
intend to incur nor does it reasonably anticipate that it will incur debts
beyond its ability to pay as such debts become due.

"Stated Amount" of each Letter of Credit means, at any time, the maximum amount
available to be drawn thereunder (in each case determined without regard to
whether any conditions to drawing could be met).

"Subsidiary" means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture or other entity in which such
person directly or indirectly through Subsidiaries has more than 50% equity
interest at any time.

"Synthetic Lease" means each arrangement, however described, under which the
obligor accounts for its interest in the property covered thereby under GAAP as
lessee of a lease which is not a capital lease under GAAP and accounts for its
interest in the property covered thereby for federal income tax purposes as the
owner.

"Synthetic Lease Obligation" means, as to any Person with respect to any
Synthetic Lease at any time of determination, the amount of the liability of
such Person in respect of such Synthetic Lease that would (if such lease was
required to be classified and accounted for as a capital lease on a balance
sheet of such Person in accordance with GAAP) be required to be capitalized on
the balance sheet of such Person at such time.

"Taxes" has the meaning set forth in Section 4.2(a).

Page 9

"Total Funded Debt" means all Funded Debt of the Borrower and its Consolidated
Subsidiaries, on a consolidated basis, as determined in accordance with GAAP.

"Trust Preferred Securities" means the trust preferred securities issued by any
subsidiary capital trusts established by the Borrower outstanding on the date
hereof and reflected as such in the financial statements of the Borrower for the
fiscal year ended December 31, 2004, and any additional trust preferred
securities that are substantially similar thereto, along with the junior
subordinated debt obligations of the Borrower, so long as (a) the terms thereof
require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Reimbursement
Obligations and all other amounts due under the Credit Agreement, (b) such
securities are subordinated and junior in right of payment to all obligations of
the Borrower for or in respect of borrowed money and (c) the obligors in respect
of such preferred securities and subordinated debt have the right to defer
interest and dividend payments, in each case to substantially the same extent as
such currently outstanding preferred securities or on similar terms customary
for trust preferred securities and not materially less favorable to the
interests of the Borrower or the Lenders.

"Wholly Owned Subsidiary" means, as to any Person, any other Person all of the
Capital Stock of which (other than de minimis directors' qualifying shares or
local ownership shares required by law) is owned by such Person directly and/or
through other Wholly Owned Subsidiaries.

1.2.  Computation of Time Periods; Other Definitional Provisions.

For purposes of computation of periods of time hereunder, the word "from" means
"from and including" and the words "to" and "until" each mean "to but
excluding." References in this Credit Agreement to "Sections", "Schedules" and
"Exhibits" shall be to Sections, Schedules or Exhibits of or to this Credit
Agreement unless otherwise specified.

1.3.  Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 8.1 (or, prior to
the delivery of the first financial statements pursuant to Section 8.1,
consistent with the financial statements described in Section 6.1(g)); provided,
however, if (a) the Borrower shall object to determining such compliance on such
basis at the time of delivery of such financial statements due to any change in
GAAP or the rules promulgated with respect thereto or (b) the Administrative
Agent or the Required Lenders shall so object in writing within 30 days after
delivery of such financial statements, then such calculations shall be made on a
basis consistent with the most recent financial statements delivered by the
Borrower to the Lenders as to which no such objection shall have been made.

Page 10

1.4.  Time.

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight time, as the case may be, unless specified otherwise.

SECTION 2. L/C COMMITMENT

2.1  L/C Commitment

Subject to the terms and conditions set forth herein, the Issuing Lenders agree
to issue Letters of Credit in an aggregate amount not to exceed the L/C
Commitment, and each Lender, as an L/C Participant, severally agrees to purchase
for such L/C Participant's own account and risk an undivided interest equal to
such L/C Participant's Commitment Percentage in the L/C Obligations outstanding
from time to time; provided that (i) the sum of the aggregate amount of the L/C
Obligations then outstanding on any day shall not exceed the L/C Commitment and
(ii) with respect to each individual Lender, the Lender's pro rata share of the
sum of outstanding L/C Obligations then outstanding on any day shall not exceed
such Lender's Commitment Percentage of the L/C Commitment.

2.2  Reductions of L/C Commitment.

Upon at least three Business Days' notice, the Borrower shall have the right to
permanently terminate or reduce the aggregate unused amount of the L/C
Commitment available to it at any time or from time to time; provided that (i)
each partial reduction shall be in an aggregate amount at least equal to
$10,000,000 and in integral multiples of $1,000,000 above such amount and (ii)
no reduction shall be made which would reduce the L/C Commitment to an amount
less than the sum of the then outstanding L/C Obligations Any reduction in (or
termination of) the L/C Commitment shall be permanent and may not be reinstated.

SECTION 3. PAYMENTS

3.1  Commitment Fees

   (a)  In consideration of the L/C Commitment being made available by the
Lenders hereunder, the Borrower agrees to pay to the Administrative Agent, for
the pro rata benefit of each Lender, a commitment fee for each day that will
accrue on the unutilized L/C Commitment (i.e., the amount of the L/C Commitment
less the outstanding aggregate amount of L/C Obligations) on such day according
to the per annum percentages set forth under the heading "Applicable Commitment
Fee" in the table included in the definition of "Applicable Percentage" (the
"Commitment Fee").

   (b)  The accrued Commitment Fees shall be due and payable in arrears on each
L/C Fee Payment Date for the immediately preceding fiscal quarter (or portion
thereof), beginning with the first of such dates to occur after the Closing
Date.

Page 11

3.2  Place and Manner of Payments.

All payments of interest, fees, expenses and other amounts to be made by the
Borrower under this Credit Agreement shall be received not later than 2:00 p.m.
on the date when due in Dollars and in immediately available funds, without
setoff, deduction, counterclaim or withholding of any kind, by the
Administrative Agent at its offices in New York, New York, except payments to be
made directly to an Issuing Lender as provided herein. The Borrower shall, at
the time it makes any payment under this Credit Agreement, specify to the
Administrative Agent, the fees or other amounts payable by the Borrower
hereunder to which such payment is to be applied (and in the event that it fails
to specify, or if such application would be inconsistent with the terms hereof,
the Administrative Agent, shall distribute such payment to the Lenders in such
manner as it reasonably determines in its sole discretion).

3.3  Pro Rata Treatment.

Except to the extent otherwise provided herein, each payment to Lenders in
respect of their participations in L/C Obligations shall be allocated pro rata
among the Lenders in accordance with the respective Commitment Percentages.

3.4  Computations of Interest and Fees.

   (a)  All computations of interest and fees hereunder shall be made on the
basis of the actual number of days elapsed over a year of 360 days.

   (b)  It is the intent of the Lenders and the Borrower to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Borrower are hereby limited
by the provisions of this paragraph which shall override and control all such
 agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement or otherwise, exceed the maximum non-usurious amount permissible under
applicable law. If, from any possible construction of any of the Credit
Documents or any other document, interest would otherwise be payable in excess
of the maximum non-usurious amount, any such construction shall be subject to
the provisions of this paragraph and such documents shall be automatically
reduced to the maximum non-usurious amount permitted under applicable law,
without the necessity of execution of any amendment or new document. If any
Lender shall ever receive anything of value which is characterized as interest
under applicable law and which would, apart from this provision, be in excess of
the maximum lawful amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing and not to the payment of interest, or refunded to the
Borrower or the other payor thereof if and to the extent such amount which would
have been excessive exceeds such unpaid principal amount of the Reimbursement
Obligations. The right to demand payment of the Reimbursement Obligations or any
other indebtedness evidenced by any of the Credit Documents does not include the
right to receive any interest which has not otherwise accrued on the date of
such demand, and the Lenders do not intend to charge or receive any unearned
interest in the event of such demand. All interest paid or agreed to be paid
with respect

Page 12

to the Reimbursement Obligations shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the period of time
during which the Reimbursement Obligations remain outstanding so that the amount
of interest on account of such indebtedness does not exceed the maximum
non-usurious amount permitted by applicable law.

3.5  Sharing of Payments.

Each Lender agrees that, in the event that any Lender shall obtain payment in
respect of a Reimbursement Obligation owing to such Lender under this Credit
Agreement through the exercise of a right of set-off, banker's lien,
counterclaim or otherwise (including, but not limited to, pursuant to the
Bankruptcy Code) in excess of its pro rata share as provided for in this Credit
Agreement, such Lender shall promptly purchase from the other Lenders a
participation in such Reimbursement Obligation, in such amounts and with such
other adjustments from time to time, as shall be equitable in order that all
Lenders share such payment in accordance with their respective ratable shares as
provided for in this Credit Agreement. Each Lender further agrees that if a
payment to a Lender (which is obtained by such Lender through the exercise of a
right of set-off, banker's lien, counterclaim or otherwise) shall be rescinded
or must otherwise be restored, each Lender which shall have shared the benefit
of such payment shall, by repurchase of a participation theretofore sold, return
its share of that benefit to each Lender whose payment shall have been rescinded
or otherwise restored. The Borrower agrees that any Lender so purchasing such a
participation in Reimbursement Obligations may, to the fullest extent permitted
by law, exercise all rights of payment, including set-off, banker's lien or
counterclaim, with respect to such participation as fully as if such Lender were
a holder of such Reimbursement Obligation in the amount of such participation.
Except as otherwise expressly provided in this Credit Agreement, if any Lender
shall fail to remit to the Administrative Agent or any other Lender an amount
payable by such Lender to the Administrative Agent or such other Lender pursuant
to this Credit Agreement on the date when such amount is due, such payments
shall accrue interest thereon, for each day from the date such amount is due
until the day such amount is paid to the Administrative Agent or such other
Lender, at a rate per annum equal to the Federal Funds Rate.

3.6  Evidence of Debt.

   (a)  The Administrative Agent shall maintain the Register pursuant to Section
12.3(c), and a subaccount for each Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount and expiry date of each Letter
of Credit, (ii) the amount of any Reimbursement Obligation outstanding and (iii)
the amount of any sum received by the Administrative Agent hereunder from or for
the account of the Borrower and each Lender's share thereof. The Administrative
Agent will make reasonable efforts to maintain the accuracy of the subaccounts
referred to in the preceding sentence and to promptly update such subaccounts
from time to time, as necessary.

   (b)  The entries made in the accounts, Register and subaccounts maintained
pursuant to subsection (a) of this Section 3.6 (and, if consistent with the
entries of the Administrative Agent, subsection (a)) shall be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain any such account, the Register or such

Page 13

subaccounts, as applicable, or any error therein, shall not in any manner affect
the obligation of the Borrower to repay the Reimbursement Obligations
inaccordance with the terms hereof.

SECTION 4. ADDITIONAL PROVISIONS REGARDING PAYMENTS

4.1   Capital Adequacy.

If, after the date hereof, any Lender has determined that the adoption or
effectiveness of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Lender (or its parent corporation) with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on such Lender's (or parent corporation's) capital
or assets as a consequence of its commitments or obligations hereunder to the
Borrower to a level below that which such Lender (or its parent corporation)
could have achieved but for such adoption, effectiveness, change or compliance
(taking into consideration such Lender's (or parent corporation's) policies with
respect to capital adequacy), then, upon notice from such Lender, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender (or its parent corporation) for such reduction. Each determination
by any such Lender of amounts owing under this Section 4.1 shall, absent
manifest error, be conclusive and binding on the parties hereto.

4.2  Taxes.

   (a)  Tax Liabilities Imposed on a Lender. Any and all payments by the
Borrower hereunder or under any of the Credit Documents shall be made, in
accordance with the terms hereof and thereof, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
taxes measured by net income and franchise taxes imposed on any Lender by the
jurisdiction under the laws of which such Lender is organized or transacting
business or any political subdivision thereof (all such non-excluded taxes,
being hereinafter referred to as "Taxes"). If the Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder to any
Lender, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 4.2) such Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions, (iii) the Borrower shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law, and (iv) the Borrower shall deliver to such Lender evidence of such payment
to therelevant Governmental Authority.

   (b)  Other Taxes. In addition, the Borrower agrees to pay, upon notice from a
Lender and prior to the date when penalties attach thereto, all present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies of the United States or any state or political subdivision
thereof or any applicable foreign jurisdiction that arise from any payment made
hereunder by the Borrower or from the execution, delivery

Page 14

or registration of, or otherwise from the Borrower's participation with respect
to, this Credit Agreement (collectively, the "Other Taxes").

   (c)  Refunds. If a Lender or the Administrative Agent (as the case may be)
shall become aware that it is entitled to claim a refund (or a refund in the
form of a credit) (each, a "Refund") from a Governmental Authority (as a result
of any error in the amount of Taxes or Other Taxes paid to such Governmental
Authority or otherwise) of Taxes or Other Taxes which the Borrower has paid, or
with respect to which the Borrower has paid additional amounts, pursuant to this
Section 4.2, it shall promptly notify the Borrower of the availability of such
Refund and shall, within 30 days after receipt of written notice by the
Borrower, make a claim to such Governmental Authority for such Refund at the
Borrower's expense if, in the judgment of such Lender or the Administrative
Agent (as the case may be), the making of such claim will not be otherwise
disadvantageous to it; provided that nothing in this subsection (c) shall be
construed to require any Lender or the Administrative Agent to institute any
administrative proceeding (other than the filing of a claim for any such Refund)
or judicial proceeding to obtain such Refund.

If a Lender or the Administrative Agent (as the case may be) receives a Refund
from a Governmental Authority (as a result of any error in the amount of Taxes
or Other Taxes paid to such Governmental Authority or otherwise) of any Taxes or
Other Taxes which have been paid by the Borrower, or with respect to which the
Borrower has paid additional amounts pursuant to this Section 4.2, it shall
promptly pay to the Borrower the amount so received (but only to the extent of
payments made, or additional amounts paid, by the Borrower under this Section
4.2 with respect to Taxes or Other Taxes giving rise to such Refund), net of all
reasonable out-of-pocket expenses (including the net amount of taxes, if any,
imposed on such Lender or the Administrative Agent with respect to such Refund)
of such Lender or Administrative Agent, and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
Refund); provided, however, that the Borrower, upon the request of Lender or the
Administrative Agent, agrees to repay the amount paid over to the Borrower (plus
penalties, interest or other charges) to such Lender or the Administrative Agent
in the event such Lender or the Administrative Agent is required to repay such
Refund to such Governmental Authority. Nothing contained in this Section 4.2(c)
shall require any Lender or the Administrative Agent to make available any of
its tax returns (or any other information that it deems to be confidential or
proprietary).

   (d)  Foreign Lender. Each Lender that is not a "United States person" (as
such term is defined in Section 7701(a)(30) of the Code) shall submit to the
Borrower and the Administrative Agent on or before the Closing Date (or, in the
case of a Person that becomes a Lender after the Closing Date by assignment,
promptly upon such assignment), two duly completed and signed copies of (A)
either (1) Form W-8BEN, or any applicable successor form, of the United States
Internal Revenue Service entitling such Lender to a complete exemption from
withholding on all amounts to be received by such Lender pursuant to this Credit
Agreement or (2) Form W-8ECI, or any applicable successor form, of the United
States Internal Revenue Service relating to all amounts to be received by such
Lender pursuant to this Credit Agreement and, if applicable, (B) an Internal
Revenue Service Form W-8BEN or W-9 entitling such Lender to receive a complete
exemption from United States backup withholding tax. Each such Lender shall,
from time to time after submitting either such form, submit to the Borrower

Page 15

and the Administrative Agent such additional duly completed and signed copies of
such forms (or such successor forms or other documents as shall be adopted from
time to time by the relevant United States taxing authorities) as may be (1)
reasonably requested in writing by the Borrower or the Administrative Agent and
(2) appropriate under then current United States laws or regulations. Upon the
reasonable request of the Borrower or the Administrative Agent, each Lender that
has not provided the forms or other documents, as provided above, on the basis
of being a United States person shall submit to the Borrower and the
Administrative Agent a certificate to the effect that it is such a "United
States person."

4.3  Mitigation; Mandatory Assignment.

The Administrative Agent and each Lender shall use reasonable efforts to avoid
or mitigate any increased cost or suspension of the availability of an interest
rate under Sections 4.1 through 4.2 above to the greatest extent practicable
unless, in the opinion of the Administrative Agent or such Lender, such efforts
would be likely to have an adverse effect upon it. In the event a Lender makes a
request to the Borrower for additional payments in accordance with Section 4.1
or 4.2 then, provided that no Default or Event of Default has occurred and is
continuing at such time, the Borrower may, at its own expense (such expense to
include any transfer fee payable to the Administrative Agent under Section
12.3(b) and any expense pursuant to Section 4 hereof) and in its sole
discretion, require such Lender to transfer and assign in whole (but not in
part), without recourse (in accordance with and subject to the terms and
conditions of Section 12.3(b)), all of its interests, rights and obligations
under this Credit Agreement to an Eligible Assignee which shall assume such
assigned obligations (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that (a) such assignment shall not conflict
with any law, rule or regulation or order of any court or other Governmental
Authority and (b) the Borrower or such Eligible Assignee shall have paid to the
assigning Lender in immediately available funds the principal of and interest
accrued to the date of such payment on the portion of the Reimbursement
Obligations hereunder held by such assigning Lender and all other amounts owed
to such assigning Lender hereunder, including amounts owed pursuant to Sections
4.1 through 4.2 hereof.

SECTION 5. LETTERS OF CREDIT

5.1  L/C Commitment.

   (a)  Subject to the terms and conditions hereof, each Issuing Lender, in
reliance on the agreements of the other Lenders set forth in Section 5.4, agrees
to issue letters of credit (each a "Letter of Credit") for the account of the
Borrower on any Business Day from the Closing Date until the date that is ten
Business Days prior to the Maturity Date in such form as may be approved from
time to time by such Issuing Lender; provided that no Issuing Lender shall have
any obligation to issue any Letter of Credit if, after giving effect to such
issuance, the L/C Obligations would exceed the L/C Commitment. Each Letter of
Credit shall (x) be denominated in Dollars, (y) have a face amount of at least
$1,000,000 (unless otherwise agreed by the applicable Issuing Lender) and (z)
expire no later than the earlier of (x) the first anniversary of its date of
issuance and (y) the date that is five Business Days prior to the Maturity Date;
provided, that, if one or more Letters of Credit shall at any time have an
expiry date that is later than five Business Days prior to the Maturity Date,
the Borrower shall, not later

Page 16

than (i) five Business Days preceding the Maturity Date, deposit in a cash
collateral account established with the Administrative Agent, on terms and
conditions satisfactory to the Administrative Agent, an amount equal to the L/C
Obligations with respect to such Letters of Credit, if the Borrower's senior
unsecured long-term, non-credit enhanced debt rating in effect is at least BBB-
as published by S&P and is at least Baa3 as published by Moody's or (ii) fifteen
days preceding the Maturity Date, deposit in a cash collateral account
established with the Administrative Agent an amount equal to the L/C Obligations
with respect to such Letters of Credit if the Borrower's senior unsecured
long-term, non-credit enhanced debt rating in effect is lower than BBB- as
published by S&P or is lower than Baa3 as published by Moody's; provided,
further, that the obligations under this Section 5 in respect of such Letters of
Credit of (i) the Borrower shall survive the Maturity Date and shall remain in
effect until no such Letters of Credit remain outstanding and (ii) each Lender
shall be reinstated, to the extent any such cash collateral, the application
thereof or reimbursement in respect thereof is required to be returned to the
Borrower by the applicable Issuing Bank after the Maturity Date. Amounts held in
such cash collateral account shall be held and applied by the Administrative
Agent in the manner and for the purposes set forth in Section 10.2(c).

   (b)  No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable requirement of
law.

5.2  Procedure for Issuance of Letter of Credit.

The Borrower may from time to time request that an Issuing Lender issue a Letter
of Credit by delivering an Application therefor to such Issuing Lender, with a
copy to the Administrative Agent, at their respective addresses for notices
specified herein, completed to the satisfaction of such Issuing Lender, and such
other certificates, documents and other papers and information as such Issuing
Lender may request. Upon receipt of any Application, the applicable Issuing
Lender will process such Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall promptly issue the Letter of Credit
requested thereby (but in no event shall any Issuing Lender be required to issue
any Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
applicable Issuing Lender and the Borrower. The applicable Issuing Lender shall
furnish a copy of such Letter of Credit to the Borrower promptly following the
issuance thereof. The applicable Issuing Lender shall promptly furnish to the
Administrative Agent notice of the issuance of such Letter of Credit (including
the amount thereof), together with a copy of such Letter of Credit, whereupon
the Administrative Agent shall in turn promptly furnish such notice to the
Lenders and a copy of such Letter of Credit to any Lender requesting the same.

5.3  Fees and Other Charges.

   (a)  The Borrower will pay a fee ("Letter of Credit Fees") on all outstanding
Letters of Credit at the per annum percentages set forth under the heading
Applicable Percentage for Letters of Credit" in the table included in the
definition of "Applicable

Page 17

Percentage", multiplied by the Stated Amount of each Letter of Credit, shared
ratably among the Lenders and payable quarterly in arrears on each L/C Fee
Payment Date after the issuance date. In addition, the Borrower shall pay to
each Issuing Lender for its own account a fronting fee on the undrawn and
unexpired amount of each Letter of Credit issued by it as agreed between the
Borrower and such Issuing Lender.

   (b)  In addition to the foregoing fees, the Borrower shall pay or reimburse
each Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by such Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit issued
by it.

5.4  L/C Participations.

   (a)  Each Issuing Lender irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce the Issuing Lenders to issue their
respective Letters of Credit, each L/C Participant irrevocably agrees to accept
and purchase and hereby accepts and purchases from each Issuing Lender, on the
terms and conditions set forth below, for such L/C Participant's own account and
risk an undivided interest equal to such L/C Participant's Commitment Percentage
in such Issuing Lender's obligations and rights under and in respect of each
Letter of Credit issued by it and the amount of each draft paid by such Issuing
Lender thereunder. Each L/C Participant unconditionally and irrevocably agrees
that, if a draft is paid under any Letter of Credit for which an Issuing Lender
is not indefeasibly reimbursed in cash in full by the Borrower in accordance
with the terms of this Credit Agreement (notwithstanding delivery of cash
collateral pursuant to Sections 5.1(a) and 10.2(c)), such L/C Participant shall
pay to the Administrative Agent for the account of the applicable Issuing
Lender, upon demand, an amount equal to such L/C Participant's Commitment
Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed.

   (b)  If any amount required to be paid by any L/C Participant to or for the
account of an Issuing Lender pursuant to Section 5.4(a) in respect of any
unreimbursed portion of any payment made by an Issuing Lender under any Letter
of Credit is paid within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Administrative Agent for the account of
such Issuing Lender on demand an amount equal to the product of (i) such amount,
times (ii) the daily average Federal Funds Rate during the period from and
including the date such payment is required to the date on which such payment is
immediately available to the applicable Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. If any such amount required to be paid by any
L/C Participant pursuant to Section 5.4(a) is not made available by such L/C
Participant within three Business Days after the date such payment is due, the
applicable Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the Base Rate. A certificate of an Issuing Lender submitted to any
L/C Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.

   (c)  Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 5.4(a), such Issuing Lender receives any
payment related to such

Page 18

Letter of Credit (whether directly from the Borrower or otherwise, including
proceeds of collateral applied thereto by such Issuing Lender), or any payment
of interest on account thereof, such Issuing Lender will cause the
Administrative Agent to distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.

5.5  Reimbursement Obligation of the Borrower.

The Borrower agrees to reimburse each Issuing Lender on the Business Day next
succeeding the Business Day on which such Issuing Lender notifies the Borrower
of the date and amount of a draft presented under any Letter of Credit and paid
by such Issuing Lender for the amount of (a) such draft so paid and (b) any
taxes, fees, charges or other costs or expenses incurred by such Issuing Lender
in connection with such payment. Each such payment shall be made to the
applicable Issuing Lender at its address for notices referred to herein in
Dollars and in immediately available funds. Interest shall be payable on any
such amounts from the date on which the relevant draft is paid until payment in
full at the Base Rate until the Business Day next succeeding the date of the
relevant notice and thereafter at the Base Rate plus two percent (2%).

5.6  Obligations Absolute.

The Borrower's obligations under this Section 5 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against any Issuing Lender, any beneficiary of a Letter of Credit or any other
Person. The Borrower also agrees with each Issuing Lender that such Issuing
Lender shall not be responsible for, and the Borrower's Reimbursement
Obligations under Section 5.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Issuing Lender. The Borrower agrees that any action
taken or omitted by an Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards of care
specified in the Uniform Commercial Code of the State of New York, shall be
binding on the Borrower and shall not result in any liability of such Issuing
Lender to the Borrower.

5.7  Letter of Credit Payments.

If any draft shall be presented for payment under any Letter of Credit, the
applicable Issuing Lender shall promptly notify the Administrative Agent and the
Borrower of

Page 19

the date and amount thereof. The responsibility of an Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit, subject
to Section 5.6.

5.8  Applications.

To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Section 5, the provisions of
this Section 5 shall apply.

SECTION 6. CONDITIONS PRECEDENT

6.1  Closing Conditions.

The obligation of the Lenders to enter into the Credit Documents is subject to
satisfaction of the following conditions (in form and substance acceptable to
the Lenders) on or prior to the Closing Date.

   (a)   Credit Documents. Receipt by the Administrative Agent of duly executed
copies of: (i) this Credit Agreement and (ii) the other Credit Documents.

   (b)   Corporate Documents. Receipt by the Administrative Agent of the
following:

Charter Documents

. Copies of the articles of incorporation or other charter documents of the
Borrower certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation and certified by a secretary or assistant secretary of the
Borrower to be true and correct as of the Closing Date.



Bylaws

. A copy of the bylaws of the Borrower certified by a secretary or assistant
secretary of the Borrower to be true and correct as of the Closing Date.



Resolutions

. Copies of resolutions of the Board of Directors of the Borrower approving and
adopting the Credit Documents, the transactions contemplated herein and therein
and authorizing execution and delivery thereof, certified by a secretary or
assistant secretary of the Borrower to be true and correct and in force and
effect as of the Closing Date.



Good Standing

. Copies of (a) certificates of good standing, existence or its equivalent,
certified as of a recent date by the appropriate Governmental Authorities of its
jurisdiction of incorporation and each other jurisdiction in which the failure
to so qualify and be in good standing would have a Material Adverse Effect and
(b) to the extent available, a certificate indicating



Page 20

payment of all corporate franchise taxes certified as of a recent date by the
appropriate Governmental Authorities of the Borrower's jurisdiction of
incorporation and each other jurisdiction from which the failure to pay such
franchise taxes would have a Material Adverse Effect.

   (c)  Closing Certificate. Receipt by the Administrative Agent of a
certificate of the Borrower, dated the Closing Date, substantially in the form
of Exhibit 6.1(c), executed by any Assistant Treasurer and the Secretary or any
Assistant Secretary of the Borrower, and attaching the documents referred to in
subsections 6.1(b).

   (d)  (Intentionally Omitted).

   (e)  Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented.

   (f) Opinion of Counsel. Receipt by the Administrative Agent of an opinion or
opinions, satisfactory in form and content to the Administrative Agent and the
Lenders, addressed to the Administrative Agent and each of the Lenders and dated
as of the Closing Date, substantially in the form of Exhibit 6.1(f), from
McGuireWoods LLP, outside legal counsel to the Borrower.

   (g)  Financial Statements. Receipt and approval by the Administrative Agent
and the Lenders of the audited consolidated financial statements of the Borrower
dated as of December 31, 2003 and December 31, 2004 and the unaudited interim
consolidated financial statements of the Borrower for the periods ended March
31, 2005 and June 30, 2005.

   (h)  Consents. Receipt by the Administrative Agent of a written
representation from the Borrower that (i) all governmental, shareholder and
third party consents (including Securities and Exchange Commission clearance)
and approvals necessary or, in the reasonable opinion of the Administrative
Agent, advisable in connection with the transactions contemplated hereby have
been received and are in full force and effect and (ii) no condition or
requirement of law exists which could reasonably be likely to restrain, prevent
or impose any material adverse condition on the transactions contemplated
hereby, and receipt by the Administrative Agent of copies of any required orders
of any regulatory authority approving the Borrower's execution, delivery and
performance of this Credit Agreement and the borrowings hereunder.

   (i)  No Default; Representations and Warranties. As of the Closing Date (i)
there shall exist no Default or Event of Default and (ii) all representations
and warranties contained herein and in the other Credit Documents shall be true
and correct in all material respects.

   (j)  Material Adverse Effect. No event or condition shall have occurred since
the dates of the financial statements delivered pursuant to Section 6.1(g) above
that has or would be likely to have a Material Adverse Effect.

   (k)  Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.

Page 21

The Administrative Agent shall provide written notice to the Borrower and the
Lenders upon the occurrence of the Effective Date (as defined in Section 12.15).

6.2  Conditions to Letters of Credit.

In addition to the conditions precedent stated elsewhere herein, the Issuing
Lenders shall not be obligated to issue, renew or participate in any Letter of
Credit unless:

   (a)  Request. The Borrower shall have timely delivered a duly executed and
completed Application in conformance with all the terms and conditions of this
Credit Agreement.

   (b)  Representations and Warranties. The representations and warranties made
by the Borrower in or pursuant to the Credit Documents are true and correct in
all material respects at and as if made as of the date of the issuance of any
Letter of Credit; provided, however, that the representation and warranty set
forth in clause (ii) of the second paragraph of Section 7.6 hereof need not be
true and correct as a condition to the issuance, renewal or participations in
any Letter of Credit made after the Closing Date.

   (c)  No Default. On the date of the issuance of a Letter of Credit, no
Default or Event of Default has occurred and is continuing or would be caused by
         issuance of a Letter of Credit.

   (d)  Availability. Immediately after giving effect to the issuance of the
Letter of Credit, the sum of the L/C Obligations shall not exceed the L/C
Commitment.

The delivery of each Application shall constitute a representation and warranty
by the Borrower of the correctness of the matters specified in subsections (b),
(c), and (d) above.

SECTION 7.  REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants to each Lender that:

7.1  Organization and Good Standing.

The Borrower and each Material Subsidiary of the Borrower (other than any
Material Subsidiary that is not a corporation) (a) is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, (b) is duly qualified and in good standing as
a foreign corporation authorized to do business in every jurisdiction where the
failure to so qualify would have a Material Adverse Effect and (c) has the
requisite corporate power and authority to own its properties and to carry on
its business as now conducted and as proposed to be conducted. Each Material
Subsidiary of the Borrower that is not a corporation (a) is a legal entity duly
organized, existing and in good standing under the laws of its jurisdiction of
organization, (b) is registered or qualified as an entity authorized to do
business in every jurisdiction where the failure to be so registered or
qualified would have a Material Adverse Effect and (c) has the requisite power
and authority to own its properties and to carry on its business as now
conducted and as proposed to be conducted.

Page 22

7.2  Due Authorization.

The Borrower (a) has the requisite corporate power and authority to execute,
deliver and perform this Credit Agreement and the other Credit Documents and to
incur the obligations herein and therein provided for and (b) is duly authorized
to, and has been authorized by all necessary corporate action, to execute,
deliver and perform this Credit Agreement and the other Credit Documents.

7.3  No Conflicts.

Neither the execution and delivery of the Credit Documents nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by the Borrower will (a) violate or conflict
with any provision of its articles of incorporation or bylaws, (b) violate,
contravene or materially conflict with any law (including without limitation,
the 1935 Act), regulation (including, without limitation, Regulation U or
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
it, (c) violate, contravene or materially conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which it is a party
or by which it may be bound, the violation of which could have a Material
Adverse Effect or (d) result in or require the creation of any Lien upon or with
respect to its properties.

7.4  Consents.

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required to be obtained or made by the Borrower in connection with the
Borrower's execution, delivery or performance of this Credit Agreement or any of
the other Credit Documents that has not been obtained or made.

7.5  Enforceable Obligations.

This Credit Agreement and the other Credit Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors' rights generally or by general equitable principles.

7.6  Financial Condition.

The financial statements provided to the Lenders pursuant to Section 6.1(g) and
pursuant to Section 8.1(a) and (b) present fairly the financial condition,
results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries as of the date stated therein.

In addition, (i) such financial statements were prepared in accordance with GAAP
and, (ii) since June 30, 2005, there have occurred no changes or circumstances
which have had or would be reasonably expected to have a Material Adverse
Effect.

Page 23

7.7  No Default.

Neither the Borrower nor any of its Material Subsidiaries is in default in any
respect under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would be reasonably
expected to have a Material Adverse Effect.

7.8  Indebtedness.

As of the Closing Date, the Borrower has no Indebtedness except as disclosed in
the financial statements referenced in Section 6.1(g) and on Schedule 7.8.

7.9  Litigation.

Except as disclosed in the Borrower's Annual Report on Form 10-K for the year
ended December 31, 2004 and the Borrower's Quarterly Reports on Form 10-Q for
the quarters ended March 31, 2005 and June 30, 2005, there are no actions, suits
or legal, equitable, arbitration or administrative proceedings, pending or, to
the knowledge of the Borrower, threatened against the Borrower or a Material
Subsidiary of the Borrower in which there is a reasonable possibility of an
adverse decision which would have or would reasonably be expected to have a
Material Adverse Effect.

7.10  Taxes.

The Borrower and each Material Subsidiary of the Borrower has filed, or caused
to be filed, all material tax returns (federal, state, local and foreign)
required to be filed by it and paid all amounts of taxes shown thereon to be due
(including interest and penalties) and has paid all other taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing by it, except for such
taxes which are not yet delinquent or that are being contested in good faith and
by proper proceedings, and against which adequate reserves are being maintained
in accordance with GAAP. The Borrower is not aware of any proposed tax
assessments against it or any of its Material Subsidiaries.

7.11  Compliance with Law.

Except as disclosed in the Borrower's Annual Report on Form 10-K for the year
ended December 31, 2004 and the Borrower's Quarterly Reports for the quarters
ended March 31, 2005 and June 30, 2005, the Borrower and each Material
Subsidiary of the Borrower is in compliance with all laws, rules, regulations,
orders and decrees applicable to it, or to its properties, unless such failure
to comply would not have a Material Adverse Effect.

7.12  ERISA.

(a) No Reportable Event has occurred and is continuing with respect to any Plan;
(b) no Plan has an accumulated funding deficiency determined under Section 412
of the Code; (c) no proceedings have been instituted, or, to the knowledge of
the Borrower, planned to terminate any Plan; (d) neither the Borrower, nor any
member of a Controlled Group including the Borrower, nor any duly-appointed
administrator of a Plan has instituted or intends to institute

Page 24

proceedings to withdraw from any Multiemployer Pension Plan (as defined in
Section 3(37) of ERISA); and (e) each Plan has been maintained and funded in all
material respects in accordance with its terms and with the provisions of ERISA
applicable thereto.

7.13  Use of Proceeds.

The proceeds of the Letters of Credit issued hereunder will be used solely for
the purposes specified in Section 8.9.

7.14  Government Regulation.

   (a)  None of the Letters of Credit made to the Borrower hereunder will be
used for the purpose of purchasing or carrying any "margin stock" which violates
Regulation U or Regulation X or for the purpose of reducing or retiring in
violation of Regulation U or Regulation X any Indebtedness which was originally
incurred to purchase or carry "margin stock" or for any other purpose which
might constitute this transaction a "purpose credit" in violation of Regulation
U or Regulation X.

   (b)  As of the Closing Date, each of the Borrower and Dominion Resources is a
registered "holding company" within the meaning of that term under the 1935 Act.
The issuance and reimbursement of Letters of Credit hereunder are permitted by
the 1935 Act and require no authorization or approval of any Governmental
Authority other than such authorizations and approvals as have already been duly
obtained and are in full force and effect.

   (c)  The Borrower is not an "investment company" registered or required to be
registered under the Investment Company Act of 1940, as amended, and is not
controlled by such a company, nor is otherwise subject to regulation under said
Act.

7.15  Solvency.

The Borrower is and, after the consummation of the transactions contemplated by
this Credit Agreement and the other Credit Documents, will be Solvent.

SECTION 8.  AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Reimbursement Obligations and all other obligations
hereunder have been paid in full and the Commitments and all Letters of Credit
hereunder shall have terminated:

8.1  Information Covenants.

The Borrower will furnish, or cause to be furnished, to the Administrative Agent
and each Lender:

   (a)  Annual Financial Statements. As soon as available, and in any event
within 120 days after the close of each fiscal year of the Borrower, a Form
10-K, as required to be filed with the Securities and Exchange Commission under
the Securities Act of 1933, as amended, and the Exchange Act, which includes
financial information required by such Form

Page 25

10-K, such financial information to be in reasonable form and detail and audited
by Deloitte & Touche LLP or another independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent
and whose opinion shall be to the effect that such financial statements have
been prepared in accordance with GAAP (except for changes with which such
accountants concur) and shall not be limited as to the scope of the audit or
qualified in any respect.

   (b)  Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each of the first three fiscal quarters of the
Borrower, a Form 10-Q, as required to be filed with the Securities and Exchange
Commission under the Securities Act of 1933, as amended, and the Exchange Act,
which includes the financial information required by such Form 10-Q, such
financial information to be in reasonable form and detail and reasonably
acceptable to the Administrative Agent, and accompanied by a certificate of the
chief financial officer or treasurer of the Borrower to the effect that such
quarterly financial statements fairly present in all material respects the
financial condition of the Borrower and have been prepared in accordance with
GAAP, subject to changes resulting from audit and normal year-end audit
adjustments.

   (c)  Officer's Certificate. At the time of delivery of the financial
statements provided for in Sections 8.1(a) and 8.1(b) above, a certificate of
the chief financial officer or treasurer of the Borrower, substantially in the
form of Exhibit 8.1(c), (i) demonstrating compliance with the financial covenant
contained in Section 8.11 by calculation thereof as of the end of each such
fiscal period and (ii) stating that no Default or Event of Default exists, or if
any such Default or Event of Default does exist, specifying the nature and
extent thereof and what action the Borrower proposes to take with respect
thereto.

   (d)  Reports. Promptly upon transmission or receipt thereof, notice of any
filings and registrations of the Borrower with, and reports to or from, the
Securities and Exchange Commission, or any successor agency, and copies of all
financial statements, proxy statements, notices and reports as Dominion
Resources shall send to its shareholders.

   (e)  Notices. Upon the Borrower obtaining knowledge thereof, the Borrower
will give written notice to the Administrative Agent immediately of (i) the
occurrence of an event or condition consisting of a Default or Event of Default,
specifying the nature and existence thereof and what action the Borrower
proposes to take with respect thereto, and (ii) the occurrence of any of the
following: (A) the pendency or commencement of any litigation, arbitral or
governmental proceeding against the Borrower or a Material Subsidiary of the
Borrower which, if adversely determined, is likely to have a Material Adverse
Effect, (B) the institution of any proceedings against the Borrower or a
Material Subsidiary of the Borrower with respect to, or the receipt of notice by
such Person of potential liability or responsibility for violation, or alleged
violation of any federal, state or local law, rule or regulation, the violation
of which would likely have a Material Adverse Effect or (C) any notice or
determination concerning the imposition of any withdrawal liability by a
Multiemployer Plan against the Borrower or any of its ERISA Affiliates, the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA or the termination of any
Plan.

Page 26

 

   (f)  Other Information. With reasonable promptness upon any such request,
such other information regarding the business, properties or financial condition
of the Borrower as the Administrative Agent or the Required Lenders may
reasonably request.

8.2  Preservation of Existence and Franchises.

The Borrower will do (and will cause each of its Material Subsidiaries to do)
all things necessary to preserve and keep in full force and effect its
existence, rights, franchises and authority; provided that nothing in this
Section 8.2 shall prevent any transaction otherwise permitted under Section 9.2
or Section 9.3 or any change in the form of organization (by merger or
otherwise) of any Material Subsidiary of the Borrower so long as such change
shall not have an adverse effect on the Borrower's ability to perform its
obligations hereunder.

8.3  Books and Records.

The Borrower will keep (and will cause each of its Material Subsidiaries to
keep) complete and accurate books and records of its transactions in accordance
with good accounting practices on the basis of GAAP (including the establishment
and maintenance of appropriate reserves).

8.4  Compliance with Law.

The Borrower will comply (and will cause each of its Material Subsidiaries to
comply) with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property if noncompliance with any such law, rule, regulation, order or
restriction would be reasonably expected to have a Material Adverse Effect.

8.5  Payment of Taxes.

The Borrower will pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it, or upon its income or profits, or upon any of
its properties, before they shall become delinquent; provided, however, that the
Borrower shall not be required to pay any such tax, assessment, charge, levy, or
claim which is being contested in good faith by appropriate proceedings and as
to which adequate reserves therefor have been established in accordance with
GAAP.

8.6  Insurance.

The Borrower will at all times maintain in full force and effect insurance
(including worker's compensation insurance, liability insurance, casualty
insurance and business interruption insurance) in such amounts, covering such
risks and liabilities and with such deductibles or self-insurance retentions as
are in accordance with normal industry practice.

8.7  Performance of Obligations.

The Borrower will perform (and will cause each of its Material Subsidiaries to
perform) in all material respects all of its obligations under the terms of all
material agreements,

Page 27

indentures, mortgages, security agreements or other debt instruments to which it
is a party or by which it is bound.

8.8  ERISA.

The Borrower and each of its ERISA Affiliates will (a) at all times make prompt
payment of all contributions (i) required under all employee pension benefit
plans (as defined in Section 3(2) of ERISA) ("Pension Plans") and (ii) required
to meet the minimum funding standard set forth in ERISA with respect to each of
its Plans; (b) promptly upon request, furnish the Administrative Agent and the
Lenders copies of each annual report/return (Form 5500 Series), as well as all
schedules and attachments required to be filed with the Department of Labor
and/or the Internal Revenue Service pursuant to ERISA, and the regulations
promulgated thereunder, in connection with each of its Pension Plans for each
Plan Year (as defined in ERISA); (c) notify the Administrative Agent immediately
of any fact, including, but not limited to, any Reportable Event arising in
connection with any of its Plans, which might constitute grounds for termination
thereof by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Plan, together with a statement,
if requested by the Administrative Agent, as to the reason therefor and the
action, if any, proposed to be taken in respect thereof; and (d) furnish to the
Administrative Agent, upon its request, such additional information concerning
any of its Plans as may be reasonably requested. The Borrower will not nor will
it permit any of its ERISA Affiliates to (A) terminate a Plan if any such
termination would have a Material Adverse Effect or (B) cause or permit to exist
any Reportable Event under ERISA or other event or condition which presents a
material risk of termination at the request of the PBGC if such termination
would have a Material Adverse Effect.

8.9  Use of Proceeds.

The Letters of Credit issued hereunder may be used solely (a) to provide credit
support for the Borrower's exploration and production hedging program and (b)
for other general corporate purposes.

8.10  Audits/Inspections.

Upon reasonable notice, during normal business hours and in compliance with the
reasonable security procedures of the Borrower, the Borrower will permit
representatives appointed by the Administrative Agent or any Lender, including,
without limitation, independent accountants, agents, attorneys, and appraisers
to visit and inspect the Borrower's property, including its books and records,
its accounts receivable and inventory, the Borrower's facilities and its other
business assets, and to make photocopies or photographs thereof and to write
down and record any information such representative obtains and shall permit any
Lender or the Administrative Agent or its representatives to investigate and
verify the accuracy of information provided to the Lenders and to discuss all
such matters with the officers, employees and representatives of the Borrower.

8.11  Total Funded Debt to Capitalization.

The ratio of (a) Total Funded Debt to (b) Capitalization for the Borrower shall
at all times be less than or equal to .65 to 1.00.

Page 28

SECTION 9.  NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Reimbursement Obligations and all other obligations
hereunder, have been paid in full and the Commitments and all Letters of Credit
hereunder shall have terminated:

9.1  Nature of Business.

The Borrower will not alter the character of its business from that conducted as
of the Closing Date and activities reasonably related thereto and similar and
related businesses.

9.2  Consolidation and Merger.

The Borrower will not enter into any transaction of merger or consolidation or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that notwithstanding the foregoing provisions of this
Section 9.2, the following actions may be taken if, both immediately prior
thereto and after giving effect thereto, no Default or Event of Default exists:

   (a)  a Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower; provided that the Borrower shall be the continuing or surviving
entity; and

   (b)  the Borrower may merge or consolidate with any other Person if either
(i) the Borrower shall be the continuing or surviving entity or (ii) the
Borrower shall not be the continuing or surviving entity and the entity so
continuing or surviving (A) is an entity organized and duly existing under the
law of any state of the United States and (B) executes and delivers to the
Administrative Agent and the Lenders an instrument in form satisfactory to the
Required Lenders pursuant to which it expressly assumes the Reimbursement
Obligations and all of the other obligations of the Borrower under the Credit
Documents and procures for the Administrative Agent and each Lender an opinion
in form satisfactory to the Required Lenders and from counsel satisfactory to
the Required Lenders in respect of the due authorization, execution, delivery
and enforceability of such instrument and covering such other matters as the
Required Lenders may reasonably request.

9.3  Sale or Lease of Assets.

The Borrower will not convey, sell, lease, transfer or otherwise dispose of, in
one transaction or a series of transactions, all or substantially all of its
business or assets whether now owned or hereafter acquired.

9.4  Limitation on Liens.

If the Borrower shall pledge, mortgage or hypothecate, or permit any Lien upon,
any property or assets at any time owned by the Borrower and by reason thereof
the Borrower would under the Indenture be obligated to cause the securities
outstanding under the Indenture as from time to time in effect to be secured by
such pledge, mortgage, hypothecation or other Lien, the Borrower shall
concurrently make effective provision whereby the Reimbursement

Page 29

Obligations outstanding hereunder will be equally and ratably secured with any
and all other indebtedness thereby secured.

9.5  Fiscal Year.

The Borrower will not change its fiscal year without prior notification to the
Lenders.

SECTION 10.  EVENTS OF DEFAULT

10.1  Events of Default.

An Event of Default shall exist upon the occurrence and continuation of any of
the following specified events (each an "Event of Default"):

   (a)   Payment. The Borrower shall:

default in the payment when due of any principal of any of the Reimbursement
Obligations, or shall fail to deliver to the Administrative Agent, when due, any
cash collateral required to be provided in accordance with Section 5.1(a); or

default, and such default shall continue for three or more days, in the payment
when due of any interest on the Reimbursement Obligations or of any fees or
other amounts owing hereunder, under any of the other Credit Documents or in
connection herewith.

   (b)  Representations. Any representation, warranty or statement made or
deemed to be made by the Borrower herein, in any of the other Credit Documents,
or in any statement or certificate delivered or required to be delivered
pursuant hereto or thereto shall prove untrue in any material respect on the
date as of which it was deemed to have been made.

   (c)    The Borrower shall:

default in the due performance or observance of any term, covenant or agreement
contained in Sections 8.2, 8.9, 8.11 or 9.1 through 9.5, inclusive; or

default in the due performance or observance by it of any term, covenant or
agreement contained in Section 8.1(a), (b), (c) or (e) and such default shall
continue unremedied for a period of five Business Days after the earlier of an
officer of the Borrower becoming aware of such default or notice thereof given
by the Administrative Agent; or

default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in subsections (a), (b), (c)(i), or
(c)(ii) of this Section 10.1) contained in this Credit Agreement or any other
Credit Document and such default shall continue unremedied for a period of at

Page 30

east 30 days after the earlier of an officer of the Borrower becoming aware of
such default or notice thereof given by the Administrative Agent.

   (d)  Credit Documents. Any Credit Document shall fail to be in full force and
effect or shall fail to give the Administrative Agent and/or the Lenders the
security interests, liens, rights, powers and privileges purported to be created
thereby.

   (e)  Bankruptcy, etc. The occurrence of any of the following: (i) a court or
governmental agency having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Borrower or a Material Subsidiary of the
Borrower in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of the Borrower
or a Material Subsidiary of the Borrower or for any substantial part of its
property or ordering the winding up or liquidation of its affairs; or (ii) an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect is commenced against the Borrower or a Material
Subsidiary of the Borrower and such petition remains unstayed and in effect for
a period of 60 consecutive days; or (iii) the Borrower or a Material Subsidiary
of the Borrower shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person or
any substantial part of its property or make any general assignment for the
benefit of creditors; or (iv) the Borrower or a Material Subsidiary of the
Borrower shall admit in writing its inability to pay its debts generally as they
become due or any action shall be taken by such Person in furtherance of any of
the aforesaid purposes.

   (f)  Defaults under Other Agreements. With respect to any Indebtedness (other
than Indebtedness outstanding under this Credit Agreement) of the Borrower or a
Material Subsidiary of the Borrower in a principal amount in excess of
$25,000,000, (i) the Borrower or a Material Subsidiary of the Borrower shall (A)
default in any payment (beyond the applicable grace period with respect thereto,
if any) with respect to any such Indebtedness, or (B) default (after giving
effect to any applicable grace period) in the observance or performance of any
covenant or agreement relating to such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event or condition shall occur or condition exist, the effect of which default
or other event or condition is to cause, or permit, the holder or holders of
such Indebtedness (or trustee or agent on behalf of such holders) to cause any
such Indebtedness to become due prior to its stated maturity; or (ii) any such
Indebtedness shall be declared due and payable, or required to be prepaid other
than by a regularly scheduled required prepayment, prior to the stated maturity
thereof; or (iii) any such Indebtedness matures and is not paid at maturity.

   (g)  Judgments. One or more judgments, orders, or decrees shall be entered
against the Borrower or a Material Subsidiary of the Borrower involving a
liability of $25,000,000 or more, in the aggregate, (to the extent not paid or
covered by insurance provided by a carrier who has acknowledged coverage) and
such judgments, orders or decrees shall continue unsatisfied, undischarged and
unstayed for a period ending on the first to occur of (i)

Page 31

the last day on which such judgment, order or decree becomes final and
unappealable and, where applicable, with the status of a judicial lien and (ii)
30 days.

   (h)  ERISA. (i) The Borrower, a Material Subsidiary of the Borrower or any
member of the Controlled Group including the Borrower shall fail to pay when due
an amount or amounts aggregating in excess of $25,000,000 which it shall have
become liable to pay under Title IV of ERISA; or (ii) notice of intent to
terminate a Plan or Plans of the Borrower which in the aggregate have unfunded
liabilities in excess of $25,000,000 (individually and collectively, a "Material
Plan") shall be filed under Title IV of ERISA by the Borrower or any member of
the Controlled Group including the Borrower, any plan administrator or any
combination of the foregoing; or (iii) the PBGC shall institute proceedings
under Title IV of ERISA to terminate, to impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Material Plan of the Borrower; or (iv) a condition
shall exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan of the Borrower must be terminated; or (v)
there shall occur a complete or partial withdrawal from, or a default, within
the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the Controlled
Group including the Borrower to incur a current payment obligation in excess of
$25,000,000.

   (i)   Change of Control. The occurrence of any Change of Control.

10.2  Acceleration; Remedies.

   (a)  Upon the occurrence of an Event of Default, and at any time thereafter
unless and until such Event of Default has been waived by the Required Lenders
or cured to the satisfaction of the Required Lenders, the Administrative Agent
may with the consent of the Required Lenders, and shall, upon the request and
direction of the Required Lenders, by written notice to the Borrower take any of
the following actions without prejudice to the rights of the Administrative
Agent or any Lender to enforce its claims against the Borrower, except as
otherwise specifically provided for herein:

Termination of Commitments

. Declare the Commitments terminated whereupon the Commitments shall be
immediately terminated.



Acceleration of Indebtedness

. Declare all indebtedness or obligations of any and every kind (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) owing by the Borrower to any of the Lenders or the Administrative
Agent hereunder to be due whereupon the same shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.



Enforcement of Rights

. Enforce any and all rights and interests created and existing under the Credit
Documents, including, without limitation, all rights of set-off, as against the
Borrower.



Page 32

   (b)  Notwithstanding the foregoing, if an Event of Default specified in
Section 10.1(e) shall occur, then the Commitments shall automatically terminate
and all accrued interest in respect thereof, all accrued and unpaid fees and
other indebtedness or obligations (including all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) owing by the Borrower to the
Lenders and the Administrative Agent hereunder shall immediately become due and
payable without the giving of any notice or other action by the Administrative
Agent or the Lenders.

   (c)  With respect to all Letters of Credit with respect to which presentment
for honor shall not have occurred at the time of an acceleration pursuant to
this Section 10.2, the Borrower shall at such time deposit in a cash collateral
account established with the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the other Credit Documents. After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Credit Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto).

10.3  Allocation of Payments After Event of Default.

Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender on account of
amounts outstanding under any of the Credit Documents shall be paid over or
delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable outside attorneys' fees) of the
Administrative Agent or any of the Lenders in connection with enforcing the
rights of the Lenders under the Credit Documents and any protective advances
made by the Administrative Agent or any of the Lenders, pro rata as set forth
below;

SECOND, to payment of any fees owed to the Administrative Agent or any Lender,
pro rata as set forth below;

THIRD, to the payment of all accrued interest payable to the Lenders, pro rata
as set forth below;

FOURTH, to the payment of the outstanding principal amount of the Reimbursement
Obligations, pro rata as set forth below;

FIFTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses "FIRST" through "FOURTH"
above; and

Page 33

SIXTH, the payment of the surplus, if any, to whoever may be lawfully entitled
to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on each Lender's Commitment Percentages) of amounts
available to be applied.

SECTION 11.  AGENCY PROVISIONS

11.1  Appointment.

Each Lender hereby designates and appoints JPMorgan Chase as administrative
agent of such Lender to act as specified herein and the other Credit Documents,
and each such Lender hereby authorizes the Administrative Agent, as the agent
for such Lender, to take such action on its behalf under the provisions of this
Credit Agreement and the other Credit Documents and to exercise such powers and
perform such duties as are expressly delegated by the terms hereof and of the
other Credit Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere
herein and in the other Credit Documents, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein and
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Credit Agreement or any of the other Credit Documents, or
shall otherwise exist against the Administrative Agent. The provisions of this
Section are solely for the benefit of the Administrative Agent and the Lenders
and the Borrower shall not have any rights as a third party beneficiary of the
provisions hereof. In performing its functions and duties under this Credit
Agreement and the other Credit Documents, the Administrative Agent shall act
solely as agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation or relationship of agency or trust with or for the
Borrower.

11.2  Delegation of Duties.

The Administrative Agent may execute any of its duties hereunder or under the
other Credit Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

11.3  Exculpatory Provisions.

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection
herewith or in connection with any of the other Credit Documents (except for its
or such Person's own gross negligence or willful misconduct), or responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by the Borrower contained herein or in any of the other
Credit Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by

Page 34

the Administrative Agent under or in connection herewith or in connection with
the other Credit Documents, or enforceability or sufficiency therefor of any of
the other Credit Documents, or for any failure of the Borrower to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be
responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Credit Agreement, or any
of the other Credit Documents or for any representations, warranties, recitals
or statements made herein or therein or made by the Borrower in any written or
oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Administrative Agent to the Lenders or by or on behalf
of the Borrower to the Administrative Agent or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the Letters of Credit or of the existence or possible existence
of any Default or Event of Default or to inspect the properties, books or
records of the Borrower. The Administrative Agent is not a trustee for the
Lenders and owes no fiduciary duty to the Lenders.

11.4  Reliance on Communications.

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation reasonably believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower, independent accountants and other
experts selected by the Administrative Agent with reasonable care). The
Administrative Agent may deem and treat the Lenders as the owner of its
interests hereunder for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent in accordance with Section 12.3(b). The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Credit
Agreement or under any of the other Credit Documents unless it shall first
receive such advice or concurrence of the Required Lenders (or to the extent
specifically provided in Section 12.6, all the Lenders) as it deems appropriate
or it shall first be indemnified to its satisfaction by the Lenders against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder or under
any of the other Credit Documents in accordance with a request of the Required
Lenders (or to the extent specifically provided in Section 12.6, all the
Lenders) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders (including their successors and
assigns).

11.5  Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to the Credit Document, describing such Default or Event of Default and stating
that such notice is a "notice of default." In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to

Page 35

such Default or Event of Default as shall be directed by the Required Lenders
(or, to the extent specifically provided in Section 12.6, all the Lenders).

11.6  Non-Reliance on Administrative Agent and Other Lenders.

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent or any affiliate thereof hereinafter taken, including any
review of the affairs of the Borrower, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrower
and made its own decision to enter into this Credit Agreement. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrower. Except for (i)
delivery of the Credit Documents and (ii) notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, assets, property, financial or other conditions, prospects or
creditworthiness of the Borrower which may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

11.7  Indemnification.

Each Lender agrees to indemnify the Administrative Agent in its capacity as such
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to its Commitment (as in
effect at the time indemnification is sought hereunder), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including without limitation at any time following the payment
of the Reimbursement Obligations) be imposed on, incurred by or asserted against
the Administrative Agent in its capacity as such in any way relating to or
arising out of this Credit Agreement or the other Credit Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of the Administrative Agent. If any indemnity furnished to the
Administrative Agent for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and

Page 36

cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished. The agreements in this Section shall survive the payment
of all amounts payable hereunder and under the other Credit Documents.

11.8  Administrative Agent in Its Individual Capacity.

The Administrative Agent and its Affiliates may make loans to, issue to or
participate in Letters of Credit by, accept deposits from and generally engage
in any kind of business with the Borrower as though the Administrative Agent
were not Administrative Agent hereunder. With respect to Letters of Credit
issued by it, the Administrative Agent shall have the same rights and powers
under this Credit Agreement as any Lender and may exercise the same as though
they were not Administrative Agent, and the terms "Lender" and "Lenders" shall
include the Administrative Agent in its individual capacity.

11.9  Successor Administrative Agent.

The Administrative Agent may, at any time, resign upon 30 days written notice to
the Lenders. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment, within 30 days after the notice of
resignation, then the retiring Administrative Agent shall select a successor
Administrative Agent provided such successor is an Eligible Assignee (or if no
Eligible Assignee shall have been so appointed by the retiring Administrative
Agent and shall have accepted such appointment, then the Lenders shall perform
all obligations of the retiring Administrative Agent until such time, if any, as
a successor Administrative Agent shall have been so appointed and shall have
accepted such appointment as provided for above). Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent, as appropriate, under this Credit Agreement
and the other Credit Documents and the provisions of this Section 11.9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Credit Agreement.

SECTION 12.

 MISCELLANEOUS



12.1  Notices.

Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device), (c)
the Business Day following the day on which the same has been delivered prepaid
(or pursuant to an invoice arrangement) to a reputable national overnight air
courier service, or (d) the third Business Day following the day on which the
same is sent by certified or registered mail, postage prepaid, in each case to
the respective parties at the address or telecopy numbers set forth on Schedule
12.1, or at such other address as such party may specify by written notice to
the other parties hereto.

Page 37

Notices and other communications to any Lender hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

12.2  Right of Set-Off; Adjustments.

In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default by the Borrower and the commencement of remedies
described in Section 10.2, each Lender is authorized at any time and from time
to time, without presentment, demand, protest or other notice of any kind (all
of which rights being hereby expressly waived), to set-off and to appropriate
and apply any and all deposits (general or special) and any other indebtedness
at any time held or owing by such Lender (including, without limitation
branches, agencies or Affiliates of such Lender wherever located) to or for the
credit or the account of the Borrower against obligations and liabilities of the
Borrower to the Lenders hereunder, the other Credit Documents or otherwise,
irrespective of whether the Administrative Agent or the Lenders shall have made
any demand hereunder and although such obligations, liabilities or claims, or
any of them, may be contingent or unmatured, and any such set-off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of such Lender
subsequent thereto. The Borrower hereby agrees that any Person purchasing a
participation in the Commitments to it hereunder pursuant to Section 12.3(c) may
exercise all rights of set-off with respect to its participation interest as
fully as if such Person were a Lender hereunder.

Except to the extent that this Credit Agreement expressly provides for payments
to be allocated to a particular Lender, if any Lender (a "Benefitted Lender")
shall receive any payment of all or part of the obligations owing to it by the
Borrower under this Credit Agreement, receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 10.1(e), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the obligations owing to such other Lender by the
Borrower under this Credit Agreement, such Benefitted Lender shall purchase for
cash from the other Lenders a participating interest in such portion of the
obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

12.3  Benefit of Agreement.

   (a)  Generally. This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that the Borrower may not assign and transfer any of
its interests (except as permitted

Page 38

by Section 9.2) without prior written consent of the Lenders; and provided
further that the rights of each Lender to transfer, assign or grant
participations in its rights and/or obligations hereunder shall be limited as
set forth in this Section 12.3.

   (b)  Assignments. Each Lender may assign all or a portion of its rights and
obligations under this Credit Agreement (including, without limitation, all or a
portion of its Commitment); provided, however, that:

each such assignment shall be to an Eligible Assignee;

each of (A) the Administrative Agent and (B) the Issuing Lenders, shall have
provided their written consent (not to be unreasonably withheld);

subject to the definition of "Eligible Assignee", the Borrower shall have
provided its written consent (not to be unreasonably withheld) which consent
shall not be required during the existence of a Default or Event of Default;

any such partial assignment shall be in an amount at least equal to $10,000,000
(or, if less, the remaining amount of the Commitment being assigned by such
Lender) or an integral multiple of $5,000,000 in excess thereof;

each such assignment by a Lender shall be of a constant, and not varying,
percentage of all of its rights and obligations under this Credit Agreement; and

the parties to such assignment shall execute and deliver to the Administrative
Agent for its acceptance an Assignment Agreement in substantially the form of
Exhibit 12.3, together with a processing fee from the assignor of $4,000.

Upon execution, delivery, and acceptance of such Assignment Agreement, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Credit Agreement. If the
assignee is not incorporated under the laws of the United States of America or a
State thereof, it shall deliver to the Borrower and the Administrative Agent
certification as to exemption from deduction or withholding of taxes in
accordance with Section 4.2.

By executing and delivering an assignment agreement in accordance with this
Section 12.3(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (A) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and the assignee warrants that it is an Eligible Assignee; (B)
except as set forth in clause (A) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Credit Agreement, any of the other Credit

Page 39

Documents or any other instrument or document furnished pursuant hereto or
thereto, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Credit Agreement, any of the other Credit Documents
or any other instrument or document furnished pursuant hereto or thereto or the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under this Credit Agreement, any of the other
Credit Documents or any other instrument or document furnished pursuant hereto
or thereto; (C) such assignee represents and warrants that it is legally
authorized to enter into such assignment agreement; (D) such assignee confirms
that it has received a copy of this Credit Agreement, the other Credit Documents
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such assignment agreement;
(E) such assignee will independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Credit Agreement and the other Credit Documents; (F) such assignee appoints
and authorizes the Administrative Agent to take such action on its behalf and to
exercise such powers under this Credit Agreement or any other Credit Document as
are delegated to the Administrative Agent by the terms hereof or thereof,
together with such powers as are reasonably incidental thereto; and (G) such
assignee agrees that it will perform in accordance with their terms all the
obligations which by the terms of this Credit Agreement and the other Credit
Documents are required to be performed by it as a Lender.

For avoidance of doubt, the parties to this Credit Agreement acknowledge that
the provisions of this Section 12.3 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a Lender to
any Federal Reserve Bank in accordance with applicable law.

   (c)  Register. The Administrative Agent shall maintain a copy of each
Assignment Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
amounts of the Letters of Credit issued hereunder (collectively, the
"Register"). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Credit Agreement. The Register shall
be available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

   (d)  Acceptance. Upon its receipt of an assignment agreement executed by the
parties thereto, the Administrative Agent shall, if such Assignment Agreement
has been completed and is in substantially the form of Exhibit 12.3, (i) accept
such assignment agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the parties thereto.

   (e)  Participations. Each Lender may sell, transfer, grant or assign
participations in all or any part of such Lender's interests and obligations
hereunder; provided that (i) such selling Lender shall remain a "Lender" for all
purposes under this Credit Agreement (such selling Lender's obligations under
the Credit Documents remaining unchanged) and the participant shall not
constitute a Lender hereunder, (ii) no such participant shall have, or be

Page 40

granted, rights to approve any amendment or waiver relating to this Credit
Agreement or the other Credit Documents except to the extent any such amendment
or waiver would (A) reduce the principal of or rate of interest on or fees in
respect of any Letter of Credit Obligations in which the participant is
participating, or (B) postpone the date fixed for any payment of principal
(including extension of the Maturity Date), interest or fees in respect of any
Letter of Credit Obligations in which the participant is participating, (iii)
sub-participations by the participant (except to an Affiliate, parent company or
Affiliate of a parent company of the participant) shall be permitted with the
consent of the Borrower (which, in each case, shall not be unreasonably withheld
or delayed and shall not be required during the existence of a Default or Event
of Default), and (iv) any such participations shall be in a minimum aggregate
amount of $10,000,000 of the L/C Commitment and in integral multiples of
$2,500,000 in excess thereof. In the case of any such participation, the
participant shall not have any rights under this Credit Agreement or the other
Credit Documents (the participant's rights against the selling Lender in respect
of such participation to be those set forth in the participation agreement with
such Lender creating such participation) and all amounts payable by the Borrower
hereunder shall be determined as if such Lender had not sold such participation;
provided, however, that such participant shall be entitled to receive additional
amounts under Section 4 to the same extent that the Lender from which such
participant acquired its participation would be entitled to the benefit of such
cost protection provisions.

   (f)  Payments. No Eligible Assignee, participant or other transferee of any
Lender's rights shall be entitled to receive any greater payment under Section 4
than such Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Borrower's written consent.

   (g)   (Intentionally Omitted).

   (h)   Information. Any Lender may furnish any information concerning the
Borrower or any of its Subsidiaries in the possession of such Lender from time
to time to assignees and participants (including prospective assignees and
participants) who is notified of the confidential nature of the information and
agrees to use its reasonable best efforts to keep confidential all non-public
information from time to time supplied to it.

12.4  No Waiver; Remedies Cumulative.

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.

Page 41

12.5  Payment of Expenses, etc.

The Borrower agrees to: (a) pay all reasonable out-of-pocket costs and expenses
of (i) the Administrative Agent in connection with the negotiation, preparation,
execution and delivery and administration of this Credit Agreement and the other
Credit Documents and the documents and instruments referred to therein
(including, without limitation, the reasonable fees and expenses of outside
legal counsel to the Administrative Agent) and any amendment, waiver or consent
relating hereto and thereto including, but not limited to, any such amendments,
waivers or consents resulting from or related to any work-out, renegotiation or
restructure relating to the performance by the Borrower under this Credit
Agreement and (ii) of the Administrative Agent and the Lenders in connection
with enforcement of the Credit Documents and the documents and instruments
referred to therein (including, without limitation, in connection with any such
enforcement, the reasonable fees and disbursements of outside counsel for the
Administrative Agent and each of the Lenders) against the Borrower; and (b)
indemnify the Administrative Agent and each Lender and its Affiliates, their
respective officers, directors, employees, representatives, and agents from and
hold each of them harmless against any and all losses, liabilities, claims,
damages or expenses incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of, any investigation, litigation or
other proceeding (whether or not the Administrative Agent or any Lender and its
Affiliates is a party thereto) related to the entering into and/or performance
of any Credit Document or the consummation of any other transactions
contemplated in any Credit Document by the Borrower, including, without
limitation, the reasonable fees and disbursements of outside counsel incurred in
connection with any such investigation, litigation or other proceeding (but
excluding any such losses, liabilities, claims, damages or expenses to the
extent incurred by reason of gross negligence or willful misconduct on the part
of the Person to be indemnified).

12.6  Amendments, Waivers and Consents.

Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
and signed by the Required Lenders and the Borrower; provided that no such
amendment, change, waiver, discharge or termination shall without the consent of
each Lender affected thereby:

   (a)  extend the Maturity Date;

   (b)  reduce the rate or extend the time of payment of interest or fees (other
than as a result of waiving the applicability of any post-default increase in
interest rates);

   (c)  reduce or forgive the principal amount of any Reimbursement Obligation;

   (d)  extend the Commitment of a Lender beyond the Maturity Date or increase
the Commitment of a Lender over the amount thereof in effect (it being
understood and agreed that a waiver of any Default or Event of Default or a
waiver of any mandatory reduction in the Commitments shall not constitute a
change in the terms of any Commitment of any Lender);

   (e)  release the Borrower from its obligations under the Credit Documents or
consent to the transfer or assignment of such obligations;

Page 42

   (f)  amend, modify or waive any provision of this Section or Section 3.3,
3.5, 10.1(a), 11.7, 12.2, 12.3 or 12.5;

   (g)  reduce any percentage specified in, or otherwise modify, the definition
of Required Lenders; or

   (h)  release all or substantially all of any cash collateral while any
Letters of Credit or Reimbursement Obligations remain outstanding.

Notwithstanding the above, no provisions of (a) Section 11 may be amended or
modified without the consent of the Administrative Agent and (b) Section 5 may
be amended or modified without the consent of each Issuing Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Borrower's
obligations hereunder and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersede the unanimous consent
provisions set forth herein.

12.7  Counterparts; Telecopy.

This Credit Agreement may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart. Delivery of executed counterparts by facsimile shall be
effective as an original and shall constitute a representation that an original
will be delivered.

12.8  Headings.

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

12.9  Defaulting Lender.

Each Lender understands and agrees that if such Lender is a Defaulting Lender
then it shall not be entitled to vote on any matter requiring the consent of the
Required Lenders or to object to any matter requiring the consent of all the
Lenders; provided, however, that all other benefits and obligations under the
Credit Documents shall apply to such Defaulting Lender.

12.10  Survival of Indemnification and Representations and Warranties.

All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Credit Agreement, the
issuance of the Letter of Credit, and the repayment of the Reimbursement
Obligations and other obligations and the termination of the Commitments
hereunder.

Page 43

12.11  GOVERNING LAW.

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
The Borrower irrevocably consents to the service of process out of any competent
court in any action or proceeding brought in connection with this Credit
Agreement by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at its address for notices pursuant to Section 12.1, such
service to become effective 30 days after such mailing. Nothing herein shall
affect the right of a Lender to serve process in any other manner permitted by
law.

12.12  WAIVER OF JURY TRIAL.

EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

12.13  Severability.

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

12.14  Entirety.

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

12.15  Binding Effect.

This Credit Agreement shall become effective at such time (the "Effective Date")
when all of the conditions set forth in Section 6.1 have been satisfied or
waived by the Lenders and this Credit Agreement shall have been executed by the
Borrower and the Administrative Agent, and the Administrative Agent shall have
received copies (telefaxed or otherwise) which, when taken together, bear the
signatures of each Lender, and thereafter this Credit Agreement shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent and each
Lender and their respective successors and permitted assigns.

12.16  Submission to Jurisdiction.

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting

Page 44

in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Credit Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Credit Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Credit Agreement against the
Borrower or its properties in the courts of any jurisdiction. The Borrower
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Credit Agreement in any court referred to above. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. The Borrower also hereby irrevocably and
unconditionally waives any right it may have to claim or recover in any legal
action or proceeding referred to in this Section any special, exemplary,
punitive or consequential damages.

12.17  Confidentiality.

Each of the Administrative Agent and each Lender agrees to keep confidential all
non-public information provided to it by the Borrower pursuant to this Credit
Agreement that is designated by the Borrower as confidential; provided that
nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any of its Affiliates, (b) subject to an agreement to comply with the
provisions of this Section, to any actual or prospective Assignee or
participant, (c) to its employees, directors, agents, attorneys and accountants
or those of any of its affiliates, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
requirement of law, (f) if required to do so in connection with any litigation
or similar proceeding, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender's investment portfolio in connection with ratings issued with respect to
such Lender, or (i) in connection with the exercise of any remedy hereunder or
under any other Credit Document.

12.18  (Intentionally Omitted).

12.19  USA Patriot Act.

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the "Act")), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

Page 45

 

[Remainder of Page Intentionally Blank]

 

Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.

 

CONSOLIDATED NATURAL GAS COMPANY


as the Borrower



By:   /s/ James P. Carney                     

Name:     James P. Carney                     

Title:       Assistant Treasurer                  

 

JPMORGAN CHASE BANK, N.A.,


as Administrative Agent, Issuing Lender and a
Lender



By:    /s/ Peter M. Ling                           

Name:   Peter M. Ling                           

Title:      Managing Director                    

 

 

 

 

 